Exhibit 10.1

AIRCRAFT PURCHASE AND SALE AGREEMENT

This Aircraft Purchase And Sale Agreement (“Agreement”) is dated as of
September 3, 2009 (“Effective Date”), by and between Presley CMR, Inc., with an
address of 4490 Von Karman, Newport Beach, California 92660 (hereinafter
referred to as “Seller”), and Martin Aviation, Inc., or its designee (as
provided in Section 4.17), with an address of 19300 Ike Jones Road, Santa Ana,
California 92707 (hereinafter referred to as “Buyer”).

RECITALS

 

  A. Buyer and Seller desire to enter into this Agreement to memorialize their
agreement with respect to the purchase and sale of the Aircraft (as defined
below) pursuant to the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the mutual provisions contained herein, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

SECTION 1. PURCHASE AND SALE OF AIRCRAFT

1.1 Agreement to Sell and Buy. Subject to the terms and conditions set forth in
this Agreement, Seller hereby agrees to sell, transfer, and deliver to Buyer,
and Buyer agrees to purchase, one used Gulfstream IV aircraft, Serial Number
1140, Registration N77WL, together with all parts, items of equipment,
instruments, components, and accessories installed therein or thereon, including
the Rolls Royce Tay MK 611-8 engines having manufacturer’s serial numbers 16388
and 16387, as defined by Exhibit “A” attached hereto (collectively the
“Aircraft”).

1.2 Purchase Price; Terms of Payment. The purchase price of the Aircraft shall
be Eight Million Two Hundred Fifty Thousand U.S. Dollars (US$8,250,000.00)
(“Purchase Price”) which shall be paid as follows at the Closing:

(a) Buyer shall pay Two Million Sixty-Two Thousand Five Hundred U.S. Dollars
(US$2,062,500.00), by wire transfer of immediately available U.S. funds to the
Seller’s bank account.

(b) Buyer shall pay the balance of the Purchase Price by assuming indebtedness
owed by Seller to William Lyon Homes, Inc., a California corporation (“WLH”),
with such assumption evidenced by Buyer’s delivery of a promissory note to WLH
in the principal amount of Six Million One Hundred Eighty-Seven Thousand Five
Hundred U.S. Dollars (US$6,187,500.00), in the form attached hereto as Exhibit
“B” with interest at a fixed rate equal to the 12-month LIBOR rate as announced
on the Closing Date by the Wall Street Journal plus three percent (3%), with
interest only payments to be made semi-annually and a maturity date that is the
date that is seven (7) years from the Closing Date. Upon Buyer’s acceptance of
the Aircraft on the Closing Date, Buyer shall execute an acceptance certificate
in the form of Exhibit “C” attached hereto (“Acceptance Certificate”) and fax
the Acceptance Certificate to Seller, on receipt of which Insured Aircraft Title
Services (the “Escrow Agent”) shall simultaneously release the Title Documents
as defined in Section 1.3(d) to the Buyer.

 

Page 1



--------------------------------------------------------------------------------

1.3 Delivery of the Aircraft.

(a) Seller shall deliver, and Buyer shall accept, the Aircraft at the Buyer’s
address (“Delivery Location”), subject to the satisfaction of conditions
specified in Sections 2.1 and 2.2 (the “Closing Date”).

(b) The Aircraft is lawfully registered in the name of Seller with the FAA,
Seller is the sole owner of the Aircraft and has good and marketable title
thereto, and, as of the Closing Date, the Aircraft will be free and clear of any
and all claims, liens, mortgages or encumbrances of any kind or character.
Between the date of this Agreement and the Closing Date, Seller will not grant
or create any lien, mortgage or encumbrance upon the Aircraft or any part
thereof.

(c) Title to, and risk of loss, injury, destruction, or damage to the Aircraft
by fire or other casualty or occurrence, shall pass to Buyer at the time of
Buyer’s acceptance of the Aircraft, which shall be evidenced by the concurrent
delivery to Seller by Buyer’s representative of the Acceptance Certificate.

(d) Seller and Buyer agree that the sale shall be closed through the Escrow
Agent. The Escrow Agent shall receive on behalf of the Seller and Buyer all
documents necessary for the closing of the transaction, including: (i) an FAA
Bill of Sale, Form 8050-2, in the normal and usual form together with a
certificate of registration that will allow the Buyer to obtain a new
certificate of registration showing Buyer as the sole owner of the Aircraft;
(ii) that certain Aircraft Mortgage and Security Agreement between Buyer and
Seller dated as of             , 2009; (iii) an FAA Form Aircraft Security
Agreement; and (iv) such other instruments and documents necessary for the
effective transfer to Buyer of all right, title and interest in and to the
Aircraft, free and clear of all claims, liens, mortgages, or encumbrances of any
kind or character (the “Title Documents”). Upon being advised, on or before the
Closing Date by both parties in writing or facsimile that all terms and
conditions of this Agreement have been met, the Escrow Agent shall file the
various Title Documents with the FAA to transfer title to Buyer. Both Buyer and
Seller hereby instruct the Escrow Agent not to close escrow until all of the
following things have occurred (collectively “Escrow Instructions”):

(i) Escrow Agent receives a copy of the Acceptance Certificate from Buyer;

(ii) Seller notifies Escrow Agent of its receipt of the full Purchase Price;

(iii) Escrow Agent receives all Title Documents from Seller required to convey
all right, title and interest in and to the Aircraft, free and clear of all
claims, liens, mortgages, or encumbrances of any kind or character; and

(iv) Buyer provides Escrow Agent with the identity of the legal entity that will
hold title on the Aircraft and provides Escrow Agent with all paperwork
necessary to transfer clear title to that entity.

(e) Seller will deliver to Buyer at the time of delivery of the Aircraft all
original airframe and engine log books, manuals, wiring diagrams, and other
records pertaining to the operation and maintenance of the Aircraft that are
then in Seller’s possession. Once escrow has closed, Buyer shall be responsible
for all costs relating to the Aircraft.

 

Page 2



--------------------------------------------------------------------------------

1.4 Failure Or Delay In Performance. Seller shall not be liable for any failure
of or delay in delivery of the Aircraft if such failure or delay is due to Acts
of God, terrorism, civil war, insurrection, riots, fires, explosions, accidents,
strikes, or labor disputes; or any other cause beyond Seller’s reasonable
control. In any of said events that cause a delay for a consecutive period of
longer than sixty (60) days from the date of this Agreement or if Seller is
otherwise unable to deliver the Aircraft in the condition described in
Section 2.1, Buyer may terminate this Agreement by sending Seller and Escrow
Agent a written notice of termination. Upon Seller’s receipt of such notice,
this Agreement shall terminate and be of no further force or effect.

1.5 Buyer Default. In the event of failure by Buyer to accept delivery of the
Aircraft in accordance with the terms and conditions set forth in this
Agreement, which failure continues for thirty (30) days after Seller’s written
notice of such failure to Buyer (providing Seller is in full compliance with all
of its material obligations under this Agreement), this Agreement may be
terminated at the election of Seller. Termination of this Agreement shall be
Seller’s sole and exclusive remedy in the event Buyer defaults under this
Agreement.

1.6 Seller Default. Subject to Section 1.4 above, in the event of failure by
Seller for any reason to deliver the Aircraft in accordance with the terms and
conditions set forth in this Agreement or upon any breach or default under this
Agreement by the Seller, which failure, breach or default continues for thirty
(30) days after Buyer’s written notice of such failure, breach or default to
Seller (providing Buyer is in full compliance with all of its material
obligations under this Agreement), this Agreement may be terminated at the
election of Buyer. Termination of this Agreement shall be Buyer’s sole and
exclusive remedy in the event Seller defaults under this Agreement.

SECTION 2. CLOSING CONDITIONS

2.1 Condition of Aircraft. It shall be a condition precedent to Buyer’s
obligation to purchase the Aircraft, that Buyer declare that the Aircraft is in
the following condition on the Closing Date, as documented by Buyer’s delivery
of the Acceptance Certificate:

(a) The Aircraft is in an airworthy condition with all systems functioning in
accordance with the manufacturer’s specifications, free of material corrosion or
damage history, with a current and valid U.S. Certificate of Airworthiness.

(b) The Aircraft is current on the manufacturer’s recommended maintenance
program, and GCMP Maintenance Program with all calendar and hourly inspections
current through the date of delivery of the Aircraft to Buyer.

(c) All FAA Airworthiness Directives, and manufacturer’s mandatory Service
Bulletins, applicable to the Aircraft, are complied with through the date of
delivery of the Aircraft to Buyer.

 

Page 3



--------------------------------------------------------------------------------

2.2 Conditions to Close. It is a condition precedent to Seller’s obligation to
sell and Buyer’s obligation to purchase the Aircraft that each of the following
conditions is satisfied as of the Closing Date:

(a) Each party has made all deliveries pursuant to each party’s respective
obligations under Section 1.3(d) above.

(b) Each party has performed, in all material respects, all of its duties and
obligations under and pursuant to this Agreement, and all representations and
warranties made by each party in this Agreement or otherwise will be true and
correct, in all material respects, as of the Closing Date.

2.3 Warranties of Seller and Disclaimer. SELLER SELLS AND BUYER BUYS THE
AIRCRAFT “AS-IS, WHERE-IS.” THE BUYER ACKNOWLEDGES AND AGREES THAT AS BETWEEN
THE SELLER AND THE BUYER: (A) THE SELLER IS NOT A MANUFACTURER NOR A DEALER IN
PROPERTY OF SUCH KIND AS THE AIRCRAFT; AND (B) THE SELLER HAS NOT MADE NOR SHALL
BE DEEMED TO HAVE MADE, AND HEREBY EXPRESSLY DISCLAIMS AND WILL BE DEEMED TO
HAVE EXPRESSLY DISCLAIMED, ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED,
AS TO THE AIRWORTHINESS, CONDITION, VALUE, DESIGN, OPERATION, MERCHANTABILITY OR
FITNESS FOR USE FOR ANY PARTICULAR PURPOSE OF THE AIRCRAFT OR ANY PART THEREOF,
AS TO THE QUALITY OF THE MATERIAL OR WORKMANSHIP WITH RESPECT TO THE AIRCRAFT OR
ANY PART THEREOF, AS TO THE ABSENCE OF LATENT OR OTHER DEFECTS, WHETHER OR NOT
DISCOVERABLE, AS TO THE ABSENCE OF OBLIGATIONS BASED ON STRICT LIABILITY IN
TORT, OR ANY OTHER REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS OR IMPLIED,
WITH RESPECT TO THE AIRCRAFT OR ANY PART THEREOF, OR THE ACCURACY OF THE
AIRCRAFT’S AIRFRAME AND ENGINE LOGBOOKS, except that Seller represents and
warrants that on the delivery of the Aircraft: (i) Seller will have full power
and lawful authority to transfer title to Buyer; (ii) Seller will have good and
valid title to the Aircraft, and will transfer the Aircraft to the Buyer free
and clear of all liens, claims, mortgages, interests and encumbrances; and
(iii) Seller has not reserved the Aircraft as a charter aircraft for any period
following the Closing Date except as otherwise disclosed to or known by Buyer.

SECTION 3. INDEMNIFICATION

3.1 Pre-Closing Indemnity. With respect to any damages, claims, causes of
action, liabilities, taxes, fees, charges, losses and other expenses, including,
without limitation, reasonable attorneys’ fees and costs (collectively, a
“Claim” or “Claims”), whether or not a lawsuit or other proceeding is filed,
that arise out of, or are related to, the ownership, operation, maintenance or
use of the Aircraft prior to delivery and acceptance of the Aircraft by the
Buyer, the respective obligations of the parties shall be determined pursuant to
that certain Aircraft Consulting and Management Agreement dated September 1,
2004 between Buyer and Seller.

3.2 Post-Closing Indemnity. Buyer hereby indemnifies, defends and holds harmless
Seller and its affiliates, subsidiaries, parents, directors, shareholders,
officers, beneficiaries, employees, consultants, representatives and agents from
and against all Claims, whether or not a lawsuit or other proceeding is filed,
that arise out of, or are related to, the ownership, operation, maintenance or
use

 

Page 4



--------------------------------------------------------------------------------

of the Aircraft following delivery and acceptance of the Aircraft by the Buyer.
In the event Buyer fails to promptly indemnify and defend such claims and/or pay
Seller’s expenses as provided above, Seller shall have the right to defend
itself, and in that case, Buyer shall reimburse Seller for all of its reasonable
attorneys’ fees, costs and damages incurred in settling or defending such claims
within thirty (30) calendar days of each of Seller’s written requests.

SECTION 4. MISCELLANEOUS

4.1 Assignment of Warranties. To the extent that any manufacturer’s warranties
(express or implied) are still in effect with respect to the Aircraft (other
than warranties which by their terms are non-assignable or which would be
extinguished by their assignment), Seller hereby assigns such warranties to
Buyer at the time of delivery and agrees to take such other reasonable steps as
will enable Buyer to process warranty claims directly with the manufacturers.

4.2 Taxes.

(a) Buyer shall pay all sales, use, personal property, ad valorem, excise,
transportation, value added, stamp, or other similar taxes, fees, or other
charges of any nature (but excluding taxes on income or gain realized by
Seller), together with any penalties, fines, or interest thereon, or any other
charges or additions thereto, in addition to the Purchase Price specified
herein, upon the sale of the Aircraft which are levied, assessed, or required by
law to be paid and which arise as a result of the sale of the Aircraft or are
assessed with respect to the time period beginning with the Closing Date.

(b) Buyer shall additionally indemnify, defend, and hold Seller harmless from
all damages, claims, liabilities, losses and other expenses, including, without
limitation, reasonable attorney’s fees and costs, whether or not a lawsuit or
other proceeding is filed, that in any way arise out of or relate to any sales,
use, personal property, ad valorem, excise, transportation, value added, stamp,
or other similar taxes, fees, or other charges of any nature (but excluding
taxes on income or gain realized by Seller), together with any penalties, fines,
or interest thereon, or any other charges or additions thereto, payable upon the
sale of the Aircraft which are levied, assessed, or required by law to be paid
and which arise as a result of the sale of the Aircraft or are assessed with
respect to the time period beginning after the delivery and acceptance of the
Aircraft by the Buyer, which are not paid by Buyer. In the event Buyer fails to
promptly indemnify and defend such claims and/or pay Seller’s expenses as
provided above, Seller shall have the right to defend itself, and in that case,
Buyer shall reimburse Seller for the actual taxes, fees and other charges paid,
and all of its reasonable attorney’s fees, costs and damages incurred, in
settling or defending such claims within thirty (30) days of Seller’s written
requests.

(c) Seller shall additionally indemnify, defend, and hold Buyer harmless from
all damages, claims, liabilities, losses and other expenses, including, without
limitation, reasonable attorney’s fees and costs, whether or not a lawsuit or
other proceeding is filed, that in any way arise out of or relate to any sales,
use, personal property, ad valorem, excise, transportation, value added,

 

Page 5



--------------------------------------------------------------------------------

stamp, or other similar taxes, fees, or other charges of any nature, together
with any penalties, fines, or interest thereon, or any other charges or
additions thereto, which are levied, assessed, or required by law to be paid
with respect the Aircraft and relate to the time period prior to the delivery
and acceptance of the Aircraft by the Buyer, which are not paid by Seller. In
the event Seller fails to promptly indemnify and defend such claims and/or pay
Buyer’s expenses as provided above, Buyer shall have the right to defend itself,
and in that case, Seller shall reimburse Buyer for the actual taxes, fees and
other changes paid, and all of its reasonable attorney’s fees, costs and damages
incurred, in settling or defending such claims within thirty (30) days of
Buyer’s written requests.

4.3 Benefit and Binding Effect. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns. Notwithstanding the foregoing, no right, title or interest
under this Agreement or portion thereof may be assigned by Buyer without written
consent of Seller.

4.4 No Suits or Judgments. Seller represents and warrants that no judgments
exist against Seller involving the Aircraft, nor are there any executions or
attachments outstanding against Seller with respect to the Aircraft; Seller is
not a defendant in any action or proceeding involving the Aircraft; and no
petition in bankruptcy or for an arrangement of creditors has been filed by or
against Seller nor has Seller taken advantage of any insolvency laws.

4.5 Choice Of Law And Jurisdiction. This Agreement shall be interpreted under
and governed by the laws of the State of California. In the event of any dispute
or claim arising out of this Agreement, the parties hereby agree that any
lawsuit or other legal action shall be filed in the courts of the State of
California.

4.6 Authority. The parties executing this Agreement on behalf of Buyer represent
and warrant that they have the authority from their governing body to enter into
this Agreement and to bind their respective company to all the terms and
conditions of this Agreement and to perform all of its obligations under this
Agreement and consummate the transactions contemplated hereunder. The execution
and performance by Buyer of this Agreement and the transactions contemplated
hereunder will not violate the terms of any agreement, contract or instrument to
which Buyer is a party or any order or proceeding of any court or administrative
body, and no consent, approval, authorization or notice is required or necessary
for Buyer to consummate the transactions contemplated hereunder. The execution
and performance by Seller of this Agreement and the transactions contemplated
hereunder will not violate the terms of any agreement, contract or instrument to
which Seller is a party or any order or proceeding of any court or
administrative body, and no consent, approval, authorization or notice is
required or necessary for Seller to consummate the transactions contemplated
hereunder.

4.7 Severability. If any provision, or part thereof, of this Agreement is
judicially declared invalid, void or unenforceable, each and every other
provision, or part thereof, nevertheless shall continue in full force and
effect, and the unenforceable provision shall be changed or interpreted so as
best to accomplish the objectives and intent of such provision within the limits
of applicable law.

 

Page 6



--------------------------------------------------------------------------------

4.8 Waiver. The failure of either party to enforce any of its rights hereunder
or at law shall not be deemed a waiver or a continuing waiver of any of its
rights or remedies against the other party, unless such failure or waiver is in
writing.

4.9 Counterparts. This Agreement may be executed in several counterparts that
together shall be originals and constitute one and the same instrument.

4.10 Escrow Fees. Buyer and Seller agree to share equally in the payment of any
and all escrow fees payable to Escrow Agent in connection with the purchase and
sale of the Aircraft (50% to be paid by Seller and 50% to be paid by Buyer).

4.11 Attorneys’ Fees. In the event a dispute arises regarding this Agreement,
the prevailing party shall be entitled to its reasonable attorneys’ fees and
expenses incurred in addition to any other relief to which it is entitled.

4.12 Notices. All notices, requests or other communications under this Agreement
shall be in writing, and shall be sent to the parties at their addresses listed
on page 1 above, and shall be deemed to have been duly given on the date of
service if sent by facsimile (provided a hard copy is sent in one of the manners
specified below), or on the day following service if sent by overnight air
courier service with next day delivery with written confirmation of delivery, or
five (5) days after mailing if sent by first class, registered or certified
mail, return receipt requested. Each party is required to notify the other party
in the above manner of any change of address.

4.13 Further Assurances. Both parties agree to execute such additional documents
and perform such acts as are reasonably necessary to effectuate the intent of
this Agreement.

4.14 Responsibility For Certain Losses. Neither party shall hold the other
responsible for loss or damage to its property or injury to or death of its
employees, agents or representatives at the facilities of the other party in the
course of performing this Agreement, except as a result of the other party’s
gross negligence. The foregoing applies, without limitation, to losses caused by
mechanical defects, parts failure or accidents.

4.15 Brokers. Neither Seller nor Buyer has not been represented in this
transaction by any broker. Each party shall be responsible for the payment of
any commission or other fees owed to its respective agent as a result of this
transaction. Buyer agrees to indemnity and defend Seller from and to hold Seller
harmless against any claim against Seller by any broker or any other person or
entity purporting to be Buyer’s representative in regard to this transaction.
Seller agrees to indemnify and defend Buyer from and to hold Buyer harmless
against any claim against Buyer by any broker or any person or entity purporting
to be Seller’s representative in regard to this transaction.

4.16 Entire Agreement. This Agreement constitutes the entire agreement between
the parties regarding the subject matter hereof, and supersedes all prior or
contemporaneous understandings or agreements, whether oral or written regarding
the subject matter hereof. This Agreement shall be modified or amended only by a
writing signed by both Buyer and Seller.

 

Page 7



--------------------------------------------------------------------------------

4.17 Assignment. Prior to the Closing Date, Buyer shall have the right to assign
all of its rights, title, interest and obligations under this Agreement to any
entity designated by Buyer upon written notice to the Seller and Escrow Agent,
and without the consent of the Seller.

[SIGNATURE PAGE FOLLOWS]

 

Page 8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by Buyer and Seller as of
the date first above written.

 

Presley CMR, Inc.     Martin Aviation, Inc. By:  

/s/ Colin T. Severn

    By:  

/s/ Patrick Kenna

Name:  

Colin T. Severn

    Name:  

Patrick Kenna

Title:  

Vice President and Chief Financial Officer

    Title:  

President



--------------------------------------------------------------------------------

EXHIBIT “A”

Aircraft

One (1) 1990 Gulfstream IV Aircraft consisting of the following:

 

  1. Airframe:

 

  1.1 Registration No. N77WL.

 

  1.2 Manufacturer’s Serial No. 1140.

 

  2. Engines: Two (2) Rolls Royce Tay MK 611-8 engines, bearing, respectively,
the following manufacturer’s Serial Nos.: 16388 (6320 Hours Since New, 3472
Cycles Since New) and 16387 (6289 Hours Since New, 3474 Cycles Since New)

 

  3. APU: Garrett 36-100G (on MSP) bearing the following manufacturer’s Serial
No. P526. (6501 Hours Since New)

 

  4. Specified Avionics and Equipment:

 

  4.1 Honeywell SPZ-8000 6-Tube EFIS

 

  4.2 Triple Collins VHF-422B Comms

 

  4.3 Dual Collins VIR-432 Navs

 

  4.4 Dual Collins ADF-462 ADFs

 

  4.5 Dual Collins DME-442 DMEs

 

  4.6 Dual Collins TDR-94D Mode S Transponders

 

  4.7 Honeywell Primus 870 Weather Radar

 

  4.8 Dual Honeywell NZ-2000 FMS

 

  4.9 (5.2 Software) w/Dual 12 Channel GPS

 

  4.10 Dual Honeywell Laseref II

 

  4.11 Dual Collins HF-190 HF w/Motorola Selcal

 

  4.12 Dual Honeywell A300 Radio Altimeters

 

  4.13 Honeywell TCAS II with Change 7

 

  4.14 AlliedSignal MK V EGPWS w/Peaks Mode



--------------------------------------------------------------------------------

  4.15 Dual Aeronetics Digital RMIs

 

  4.16 Dual Honeywell Digital Air Data Computer

 

  4.17 Wulfsberg Flight Phone VI w/3 Handsets

 

  4.18 Fairchild A-100 Cockpit Voice Recorder

 

  4.19 Honeywell Lasertrack Navigation System

 

  4.20 Honeywell AHRS

 

  5. Specified Features/ Options

 

  5.1 Racal Single Channel SATCOM

 

  5.2 AlliedSignal VHF AFIS

 

  5.3 RVSM Certified

 

  5.4 8.33 khz Spacing & FM Immunity

 

  5.5 Ice Detection System

 

  5.6 Lightning Avoidance System

 

  5.7 Standby Flight Instruments

 

  5.8 Precision Aircraft Pulse Lights

 

  5.9 Dual 877 Digital Davtron Clocks

 

  5.10 Second APU Logic Box



--------------------------------------------------------------------------------

EXHIBIT “B”

SECURED PROMISSORY NOTE

 

$6,187,500.00    September     , 2009

FOR VALUE RECEIVED, the undersigned, MARTIN AVIATION, INC., a California
corporation (“Maker”), promises to pay, at the times hereinafter stated, to the
order of WILLIAM LYON HOMES, INC., a California corporation (“Holder”), the
principal sum of Six Million One Hundred Eighty-Seven Thousand Five Hundred and
NO/100 Dollars ($6,187,500.00) with interest on the outstanding principal
balance hereof at a fixed rate equal to the 12-Month LIBOR rate as of the date
of this Note as announced by the Wall Street Journal plus three percent (3%).

This Note is being issued to evidence the assumption by Maker of indebtedness in
a principal amount equal to the principal sum stated above (the “Existing
Indebtedness”) heretofore outstanding and owed to Holder by Presley CMR, Inc., a
California corporation (“Presley CMR”), and initially incurred by Presley CMR in
connection with the purchase by Presley CMR of that certain Gulfstream IV
aircraft (Serial No. 1140, Registration No. N77WL) (the “Aircraft”). Pursuant to
that certain Aircraft Purchase and Sale Agreement dated as of September     ,
2009, Presley CMR has agreed to sell and transfer to Maker, and Maker has agreed
to purchase and acquire from Presley CMR, all of Presley CMR’s right, title and
interest in and to the Aircraft, subject to the Existing Indebtedness. In
consideration of, and as payment of a portion of the purchase price for, the
Aircraft, from and after the date hereof, Maker hereby absolutely and
unconditionally assumes the Existing Indebtedness. Maker agrees that the sale
and transfer to Maker of the Aircraft constitutes good, valuable and sufficient
consideration for its assumption of the Existing Indebtedness as evidenced by
this Note and its grant to Holder of a security interest in the Aircraft to
secure Maker’s obligations hereunder. By its acceptance of this Note, Holder
acknowledges that, from and after the date of this Note, Maker shall be fully
substituted for Presley CMR as obligor in respect of the Existing Indebtedness,
and shall be solely liable for the Existing Indebtedness, together with all
interest and other amounts from time to time payable under this Note, and Holder
shall have no recourse to Presley CMR with respect to the Existing Indebtedness
or any such other amounts.

Maker hereby agrees that this Note is entitled to the protections of that
certain Aircraft Mortgage and Security Agreement dated September     , 2009,
pursuant to which this Note is secured.

Accrued and unpaid interest shall be due and payable semi-annually on March 1
and September 1 of each calendar year. The outstanding principal balance and all
accrued and unpaid interest shall be due and payable in full on September     ,
2016.

Except as otherwise provided herein, all payments on this Note shall be applied
first to the payment of accrued interest, and after all such interest has been
paid, any remainder thereafter shall be applied to reduction of the principal
balance. Maker may prepay all or any portion of this Note without penalty.

Upon the happening of any of the following events (each, an “Event of Default”),
and at the option of the Holder, upon demand but without any advance notice, the
Holder may declare immediately due and payable the entire unpaid principal
balance together with all interest thereon, plus any other sums payable at the
time of such declaration pursuant to this Note. Such events are the following:

(a) the failure to pay, in full, any payment required hereunder when due; or



--------------------------------------------------------------------------------

(b) the non-performance of any other obligation of Maker hereunder.

All amounts payable hereunder are payable in lawful money of the United States.

Any other provision herein to the contrary notwithstanding, in no event shall
the amount paid or agreed to be paid to Holder as interest exceed the highest
lawful rate applicable to this Note.

Maker hereby waives diligence, presentment, protest, demand, and notice of
protest, dishonor and nonpayment of this Note, and expressly agrees that,
without in any way affecting the liability of the Maker hereunder, the Holder
may extend the maturity date, accept security and release any security hereafter
securing this Note. Maker further waives to the full extent permitted by law the
right to plead any and all statutes of limitation as a defense to any demand on
this Note or with respect to any security or other agreement hereafter securing
this Note.

If this Note or any interest payment due hereunder is not paid when due, Maker
promises to pay all costs of enforcement and collection, including, but not
limited to, reasonable attorneys’ fees and costs, regardless of whether such
enforcement in collection includes the filing of a lawsuit.

Every provision of this Note is intended to be severable. In the event any term
or provision is declared by a court of competent jurisdiction to be illegal or
invalid for any reason whatsoever, such illegality or invalidity shall not
affect the balance of the terms and provisions of this Note, which terms and
provisions shall remain binding and enforceable.

This Note shall be governed by and construed according to the laws of the State
of California. Maker hereby submits to the jurisdiction and venue of the
Superior Court of California, County of Orange, in the event any dispute arises
that is in any way related to this Note.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Note is executed as of the date set forth above.

 

“Maker” MARTIN AVIATION, INC. By:  

 

  Patrick Kenna, President



--------------------------------------------------------------------------------

EXHIBIT “C”

ACCEPTANCE CERTIFICATE

THIS ACCEPTANCE CERTIFICATE is delivered, as of the date set forth below, by
Martin Aviation, Inc., with an address of 19300 Ike Jones Road, Santa Ana,
California 92707 (“Buyer”), to Presley CMR, Inc., with an address of 4490 Von
Karman, Newport Beach, California 92660 (“Seller), pursuant to the Aircraft
Purchase and Sale Agreement between Seller and Buyer dated                 ,
2009 (the “Agreement”).

Buyer hereby indicates and confirms to Seller that Buyer has, at Santa Ana,
California, on                 , 2009, in accordance with the provisions of the
Agreement accepted one used Gulfstream IV aircraft, Serial Number 1140,
Registration N77WL, together with all parts, items of equipment, instruments,
components, and accessories installed therein or thereon, including the Rolls
Royce Tay MK 611-8 engines having manufacturer’s serial numbers 16388 and 16387
(collectively, the “Aircraft”).

BUYER ACKNOWLEDGES THAT IT HAS INSPECTED THE AIRCRAFT AND EQUIPMENT AND THE
LOGBOOKS AND OTHER RECORDS RELATING THERETO AND THAT THE AIRCRAFT, EQUIPMENT,
AND LOGBOOKS AND OTHER RECORDS ARE FULLY SATISFACTORY TO IT. EXECUTION AND
DELIVERY OF THIS DELIVERY RECEIPT BY BUYER SHALL BE CONCLUSIVE EVIDENCE FOR ALL
PURPOSES THAT (i) ALL CLOSING CONDITIONS SET FORTH IN SECTION 2.1 OF THE
AGREEMENT HAVE BEEN COMPLIED WITH; AND (ii) THE CONDITION OF THE AIRCRAFT,
EQUIPMENT, AND LOGBOOKS AND OTHER RECORDS RELATED THERETO, AS DELIVERED, ARE
FULLY SATISFACTORY TO BUYER AND IN ACCORDANCE WITH THE AGREEMENT. BUYER HEREBY
ACCEPTS THE AIRCRAFT “AS-IS, WHERE-IS,” AS PROVIDED IN THE AGREEMENT.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Buyer has caused this instrument to be executed and
delivered by its duly authorized officer at the date and time of delivery set
forth above.

 

Martin Aviation, Inc. By:  

 

Name:   Patrick Kenna Title:   President